Title: From Thomas Jefferson to Albert Gallatin, 6 October 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            Oct. 6. 1802.
          
          The inclosed is entirely approved. I recollect one other pardon; to Brown, who was in jail in Boston for a seditious writing under the sedition law. he had long since suffered the term of imprisonment sentenced, and had remained many months over from inability to pay his fine, petitioning mr Adams repeatedly for a discharge, on the ground that he had nothing, & must suffer perpetual imprisonment if he could not be discharged till he should pay the fine. I do not recollect any other pardon; tho’ there may have been. this can only be known in the Secretary of State’s office.
          Th:J. asks the favor of mr Gallatin to peruse the inclosed letters from mr D’Oyley & return them. too he reincloses some formerly recieved from mr Gallatin.
        